DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-7 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-7 has not been further treated on the merits.

Allowable Subject Matter
Claims 1-3 and 8 are allowed.
	Regarding claim 1, the specific limitation of “wherein the operation d1) comprises inserting the first bar portions (20B) of the first group of bars (G1) each into a respective slot of the first group of slots (S1) by means of the third open faces (11C) of such slots;
	wherein said step d) further comprises:
	d1.1) an operation of inserting the first bar portions (20B) of the second group of bars (G2) each into a respective slot of the second group of slots (S2) through the third open faces of such slots;
	wherein step d2) comprises shaping a plurality of first connecting portions (20C, 20D) of said plurality of connecting portions, such first connecting portions (20C, 20D) belonging to the first group of bars (G1);
	wherein each of said first connecting portions (20C, 20D) of the first group of bars (G1) joins the first and second bar portions (20B, 20E) of a bar of the first group (G1) of bars projecting beyond the second open end faces (11B) of said slots (11);
	wherein said process comprises shaping a plurality of first connecting portions (20C, 20D) of said plurality of connecting portions, such first connecting portions belonging to the second group of bars (G2);
	wherein step d) comprises:
	d4) an operation of shaping a plurality of second connecting portions (20F, 20G) of said plurality of connecting portions, such second connecting portions belonging to the first group of bars (G1);
	d5) an operation of inserting the third bar portions (20H) of the first group of bars (G1) each into a respective slot (11) of the third group of slots (S3) through said third faces (11C) of such slots;
	wherein each of said second connecting portions (20F, 20G) of the first group of bars (G1) joins the second and third bar portions (20E, 20H) of a bar of the first group (G1) of bars projecting beyond the first open end faces (11A) of said slots (11);
	wherein each of said first connecting portions (20C, 20D) of the second group of bars (G2) joins the first and second bar portions (20B, 20E) of a bar of the second group (G2) of bars projecting beyond the second open end faces (11B) of said slots (11);
	said process being characterized in that:
	said wire-guiding devices (40) can be operated independently from one another;
	wherein step d3) comprises inserting the second bar portions (20E) of the first group (G1) of bars into respective slots (11) of the second group of slots through the third open faces (11C) of such slots, the first bar portions (20B) of the second group (G2) of bars having been inserted into the second group of slots (S2);
	wherein said process comprises inserting the second bar portions (20E) of the second group (G2) of bars each into a respective slot of the third group of slots (S3) through said third open faces (11C) of such slots, the third bar portions (20H) of the first group of bars (G1) having been inserted into the third group of slots (S3);
	wherein the second connecting portions (20F, 20G) are shaped on at a time, namely not simultaneously, but one after the other, wherein the wire-guiding devices (40) coupled to the bars (20) of the first group (G1) are moved one at a time to shape the second connecting portions (20F, 20G).
	Asao et al. (US 6,657,352) discloses a method of inserting groups of conductor bars into a stator core, but fails to disclose the specific methods as claimed in claim 1.
	Saito et al. (US 10,797,550) also fails to disclose the specific methods as claimed in claim 1, specifically, the method of inserting a first portion of a first group of conductors first, and inserting a first portion of a second group of conductors into adjacent slots to the first portion of the first group of conductors, followed by inserting a second portion of the first group of conductors into the same slots as the first portion of the second group of conductors.
	Even (US 2009/0096311) discloses a method of inserting conductors into a stator using a dummy rotor, but fails to teach the method specified in claim 1. Even discloses inserting a first portion of a first group of conductors into slots, then inserting a second portion of the first group of conductors into adjacent slots. After the first layer of conductors are inserted, a second group of conductors are inserted into the second layer. This differs from the claimed invention which inserts a first group of conductors and second group of conductors in a zig zag shape between a first and second layer of slots.
Claims 2-3 and 8 are allowable for depending upon claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/MICHAEL ANDREWS/           Primary Examiner, Art Unit 2834